Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s preliminary amendment filed 4/8/2020 (hereinafter “Response”) has been entered. Examiner notes that claims 1-15 have been cancelled, and claims 16-35 are new. Claims 16-35 remain pending in the application. 

Claim Objections
Claim 16 is objected to because of the following informalities: “wherein the portable medical data hub is configured:” should be “wherein the portable medical data hub is configured to:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the phrase “a data analysis system” renders the claim indefinite because it lacks clear antecedent basis. Specifically, is it unclear if “a data analysis system” refers back to the same “a data analysis system” introduced in claim 29 which claim 30 depends upon or if “a data analysis system” is a separate and different “a data analysis system”.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 16-28 are drawn to a system for processing medical data, which is within the four statutory categories (i.e., machine). Claims 29-34 are drawn to a system for processing medical data, which is within the four statutory categories (i.e., machine). Claim 35 is drawn to a method for processing medical data, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 16 includes limitations that recite at least one abstract idea.  Specifically, independent claim 16 recites: 
16. A portable medical data hub, comprising: 
a battery; 
at least one network interface; and 
a processor; 
wherein the portable medical data hub is configured: 
receive medical data from one or more medical devices via the at least one network interface, 
perform initial processing on the medical data using the processor to provide processed medical data, and 
transmit the processed medical data via the at least one network interface to a data analysis system for medical data analysis.

“a mental process” because performing initial processing on medical data to provide processed medical data is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e., a battery, at least one network interface, a processor, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 25, an optical code reader as recited in claim 26, an RFID tag reader as recited in claim 27, and a network as recited in claim 30).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 19 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 29 is identical as the abstract idea for Claim 16, because the only difference between Claims 16 and 29 is that Claim 16 recites an apparatus, whereas Claim 29 recites a system. Furthermore, the abstract idea for Claim 35 is identical as the abstract idea for Claim 16, because the only difference between Claims 16 and 35 is that Claim 35 recites a method, whereas Claim 16 recites an apparatus. 
Dependent claims 17-28 and 30-34 include other limitations for example claims 17/31 further recite that the portable medical data hub is configured to receive a response from the data analysis system in dependence on the medical data analysis, claims 18/32 further recite that the initial processing of medical data includes tagging the medical data with additional data; claims 19/33 further recite that the medical data includes sensitive and non-sensitive user data and that the sensitive data is separated from the non-sensitive data and transmitted to the data analysis system, claims 20/34 further recite that the processor is used to analyze the sensitive data, claim 21 further recites that the results of the analysis of the sensitive data is sent to the data analysis system, claim 22 further recites that the medical data hub includes memory and stores medical data in memory if a network connection to the data analysis system cannot be established and transmits the stored data once the network connection can be established, claim 23 further recites that portable medical data hub is configured to receive updates for the medical devices and applies the updates to the devices, claim 24 further recites that the medical hub includes a touch screen, claim 25 further recites that the medical hub includes a speak to provide spoken reminders to a user, claims 26/27 further recite that the medical hub includes a reader, e.g., optical or RFID, claim 28 further recites that the medical hub includes an electrical connector to provide power from the medical hub to the medical device(s), claim 30 further recites that the data analysis system is a server that creates analyzed data and stores the analyzed data; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 16 and 29.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
claims 16 - 35 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
16. A portable medical data hub, comprising: 
a battery (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
at least one network interface (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
wherein the portable medical data hub is configured (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
receive medical data from one or more medical devices via the at least one network interface (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)), 
perform initial processing on the medical data using the processor to provide processed medical data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), and 
transmit the processed medical data via the at least one network interface to a data analysis system for medical data analysis (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
 (apply it/use computer as tool/equivalent - see MPEP 2106.05(f))
 (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3))
(insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014)
(general linking use to field of use - see MPEP 2106.05(h))
(merely further limiting the abstract idea)

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of initial processing on medical data to provide processed medical data by utilizing a general purpose battery, at least one network interface, a processor, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 25, an optical code reader as recited in claim 26, an RFID tag reader as recited in claim 27, and a network as recited in claim 30;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving medical data from a medical device via the network interface and data output by outputting processed medical data via the network interface – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receive medical data from one or more medical devices via the at least one network interface”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 16 and analogous independent claims 29 and 35 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
claims 17-28 and 30-34 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 17/31 further recite that the portable medical data hub is configured to receive a response from the data analysis system in dependence on the medical data analysis (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claims 18/32 further recite that the initial processing of medical data includes tagging the medical data with additional data (merely further limiting the abstract idea). 
Claims 19/33 further recite that the medical data includes sensitive and non-sensitive user data and that the sensitive data is separated from the non-sensitive data and transmitted to the data analysis system (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claims 20/34 further recite that the processor is used to analyze the sensitive data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 21 further recites that the results of the analysis of the sensitive data is sent to the data analysis system (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 22 further recites that the medical data hub includes memory and stores medical data in memory if a network connection to the data analysis system cannot be established and transmits the stored data once the network connection can be established (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Versata, 793 F.3d at 1334 & MPEP 2106.05(g)(3)). 
Claim 23 further recites that portable medical data hub is configured to receive updates for the medical devices and applies the updates to the devices (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)). 
Claim 24 further recites that the medical hub includes a touch screen (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 25 further recites that the medical hub includes a speak to provide spoken reminders to a user (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 26/27 further recite that the medical hub includes a reader, e.g., optical or RFID (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 28 further recites that the medical hub includes an electrical connector to provide power from the medical hub to the medical device(s) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 30 further recites that the data analysis system is a server that creates analyzed data and stores the analyzed data (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).



2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 16-35 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0033]-[0057] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of initial processing on medical data to provide processed medical data by utilizing a general purpose a battery, at least one network interface, a processor, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 25, an optical code reader as recited in claim 26, an RFID tag reader as recited in claim 27, and a network as recited in claim 30;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving medical data from a medical device via the network interface and data output by outputting processed medical data via the network interface – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec,
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receive medical data from one or more medical devices via the at least one network interface”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a battery, at least one network interface, a processor, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 25, an optical code reader as recited in claim 26, an RFID tag reader as recited in claim 27, and a network as recited in claim 30. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 16-35 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 24, 28-32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0157735 to Zhang.
(Figs. 1 & 3 and Abstract & [0068] disclose that the faceplate device 112 is configured to store sensor data), comprising: 
a battery (Fig. 3 & [0074] discloses that the faceplate device 112 includes a battery); 
at least one network interface (Fig. 3 & [0064] discloses that the faceplate device 112 includes a wireless communication interface, interpreted as a network interface); and 
a processor (Fig. 3 & [0070] discloses that the faceplate device 112 includes processing units, e.g., a general purpose processors. See also [0063].); 
wherein the portable medical data hub is configured: 
receive medical data from one or more medical devices via the at least one network interface (Figs. 2 and 3 & [0064] and [0106] disclose that network interface 304 the faceplate device 112 communicates with any electronic device including the wristband monitoring device 110 to send/receive information including sensor data from the wristband to the faceplate. See also [0102].; Figs. 2 and 3 & [0101] discloses, e.g., that the sensor may be a blood pressure monitor, i.e., a medical device and the sensor data may be blood pressure, i.e., medical data ), 
perform initial processing on the medical data using the processor to provide processed medical data ([0107] discloses user input and a time-stamp are associated with the vital sign information, i.e., the sensor data received at the faceplate 112; [0071] additionally discloses that a clock of the faceplate 112 is used to generate the time-stamp which is used by the processing unit, i.e., processor. [0107] and [0071] in conjunction with [0070] which discloses that a processing unit, i.e., processor is used by the faceplate to execute code is interpreted as the processor performing initial processing of the received sensor data by associating the sensor data with the time-stamp generated by the clock), and 
transmit the processed medical data via the at least one network interface to a data analysis system for medical data analysis ([0104] & [0109] disclose that the medical related data, interpreted as including the sensor data including the time-stamp may be transmitted to a variety of other devices, e.g., service provider computer 116 or medical provider 106, which may perform additional data analysis, e.g., by using the wellness monitoring engine to calculate the medical wellness index as disclosed in Fig. 4 & [0103]).

Regarding claim 17, depending on claim 16, Zhang further discloses wherein the portable medical data hub is further configured to receive a response from the data analysis system in dependence on the medical data analysis ([0104] discloses that the wellness score calculated by the service computer 116, i.e., the data analysis system, is sent back to the wrist worn device, i.e., the faceplate 112.).

Regarding claim 18, depending on claim 16, Zhang further discloses wherein the initial processing of the medical data comprises tagging the medical data with additional data relating to use of the one or more medical devices (As discussed above in claim 1, [0071] -[0070] and [0107] disclose associating a timestamp with received sensor data, i.e., medical data, which is interpreted as tagging the sensor data with additional data relating to use of the medical device, sensor. The timestamp is related to the use of the medical device because it indicates the time the sensor data was collected allowing for pattern recognition to be performed on the collected data. See [0071].).

Regarding claim 24, depending on claim 16, Zhang further discloses a touch screen display ([0072] discloses that the faceplate device 112 includes a touch screen display).

Regarding claim 28, depending on claim 16, further comprising an electrical connector for connecting a medical device to the portable medical data hub, and wherein the portable medical data hub is configured to provide electrical power to the connected medical device via the electrical connector ([0074] discloses that the faceplate 112, i.e., the portable medical data hub, maybe connected to the wristband monitoring device 110, i.e., the medical device, and that the connection may charge the wristband monitoring device 110, i.e., provide electrical power to the device via an electrical connector.).

Claims 29 & 35 recite substantially similar limitations as those already addressed in claim 16, and, as such, are rejected for substantially the same reasons as given above.

Regarding claim 30, depending on claim 29, Zhang further discloses a data analysis system connected via a network to the portable medical data hub (Fig. 1 and [0103]-[0104] & [0109] disclose that the faceplate device 112, i.e., the portable medical data hub is connected to the service provider computers 116, i.e., the data analysis system), wherein the data analysis system is configured analyze user data transmitted from the portable medical data hub to a remote server across the network to create analyzed data and store the analyzed data ([0104] & [0109] disclose that the medical related data, interpreted as including the sensor data including the time-stamp may be transmitted to a variety of other devices, e.g., service provider computer 116 or medical provider 106, which may perform additional data analysis, e.g., by using the wellness monitoring engine to calculate the medical wellness index, interpreted as creating analyzed data, as disclosed in Fig. 4 & [0103]; [0082] discloses that the service provider computer includes a data store, i.e., memory, for storing all medical related data, interpreted as including the analyzed data).

Claim 31 recites substantially similar limitations as those already addressed in claim 17, and, as such, is rejected for substantially the same reasons as given above.

Claim 32 recites substantially similar limitations as those already addressed in claim 18, and, as such, is rejected for substantially the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2011/0238578 to Hurry.
Regarding claim 19, depending on claim 16, Zhang discloses that the portable medical data hub, i.e., a device is configured to transmit medical data to the data analysis system, i.e., a server, as discussed above in claim 1, e.g., see Zhang Fig. 4 & [0104].
Zhang does not disclose for data to comprise sensitive and non-sensitive user data, wherein the device is configured to: separate the sensitive data from the non-sensitive data; and transmit the non-sensitive data to the server.
Hurry teaches that it was old and well known in the art of data analysis, before the effective filing date of the claimed invention, for data to comprise sensitive and non-sensitive user data, wherein the device is configured to: separate the sensitive data from the non-sensitive data; and transmit the non-sensitive data to the server ([0067] teaches that a portion of the information is protected through encryption, the process of determining what information needs to be encrypted and what information does not is interpreted as separating sensitive from non-sensitive data; [0072] & [0149] teach transmitting a different portion, i.e., the non-sensitive data, than the encrypted portion, the sensitive portion, in an unprotected form; [0064] teaches that information is transmitted from the user device 144 to the server device 142. [0064], [0072] & [0149] are interpreted as transmitting non-sensitive data from the user device to the server device). 
Therefore, it would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis apparatus that transmits medical data from the apparatus to a data analysis system for further processing disclosed by Zhang to incorporate for data to comprise sensitive and non-sensitive user data, wherein the device is configured to: separate the sensitive data from the non-sensitive data; and transmit the non-sensitive data to the server as taught by Hurry in order to transfer data safely, e.g., see Hurry [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 20, depending on claim 19, the modified combination of Zhang/Hurry further discloses wherein the portable medical data hub is further configured to analyze the sensitive data using the processor (Zhang discloses analyzing medical data with a processor as discussed above in claim 1, e.g., see [0107] and [0071] in conjunction with [0070]. Hurry [0067] teaches encrypting a portion of the data which is interpreted as analyzing sensitive data).
It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis apparatus that transmits medical data from the apparatus to a data analysis system for further processing disclosed by Zhang to incorporate the teachings of Hurry for at least the same reasons discussed above in claim 19.

(Zhang Fig. 4 & [0104] discloses transmitting medical data from the portable medical data hub to the data analysis system; Hurry [0064] and [0067] teach transmitting the encrypted data, i.e., the result of the sensitive data analysis to from the user device to the server).
It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis apparatus that transmits medical data from the apparatus to a data analysis system for further processing disclosed by Zhang to incorporate the teachings of Hurry for at least the same reasons discussed above in claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2015/0269825 to Tran.
Regarding claim 22, depending on claim 16, Zhang discloses that the portable medical data hub comprises memory and is configured to store medical data in the memory and transmits stored data via an established network connection (Figs 1 & 3 and [0068] disclose that the portable medical data hub includes memory for storing sensor data, i.e., medical data in data store 342; [0064], Figs. 1, 3, & 4 and [0104] & [0109] disclose that the sensor data is transferred to the data analysis system, i.e., the server ).
Zhang does not specifically disclose storing medical data in the memory if a network connection to the server cannot be established, and transmitting the stored data once the network connection is established.
([0215] teaches that a system, e.g., a wearable appliance described in [0045], records information to memory until a home mesh network/internet connection can be established, once a connection is established the information is transmitted to the server 200). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare monitoring before the effective filing date of the claimed invention to modify the healthcare monitoring apparatus disclosed by Zhang to incorporate storing medical data in the memory if a network connection to the server cannot be established, and transmitting the stored data once the network connection is established as taught by Tran in order to allow all data to be collected and analyzed while the user participates in their normal day-to-day activities, e.g., see Tran [0180], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2016/0321418 to Reid et al (hereinafter Reid).
Regarding claim 23, depending on claim 16, Zhang does not specifically disclose that the portable medical data hub is configured to: receive updates for the one or more medical devices from the data analysis system; and apply the updates to the one or more medical devices.
Reid teaches that it was old and well known in the art of healthcare devices, before the effective filing date of the claimed invention, to receive updates for the one or more medical  ([0081] & [0097] disclose that a user through a user device, interpreted as the portable medical data hub may utilize a server to receive and apply updates to a medical device). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare devices before the effective filing date of the claimed invention to modify the medical device apparatus disclosed by Zhang to incorporate to receive updates for the one or more medical devices from the data analysis system; and apply the updates to the one or more medical devices as taught by Reid in order to provide the latest software updates to the medical devices, e.g., see [0081] & [0141], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2014/0368352 to Benjamin et al (hereinafter Benjamin).
Regarding claim 25, depending on claim 16, Zhang further discloses wherein the portable medical data hub further comprises a speaker ([0072] discloses that the faceplate, i.e., the portable medical data hub includes a sound generator, interpreted as a speaker), and is configured to provide reminders to a user relating to use of a medical device and/or medication.
Zhang does not specifically disclose that the reminders are spoken reminders 
Benjamin teaches that it was old and well known in the art of healthcare monitoring systems, before the effective filing date of the claimed invention, for a reminder to be a spoken reminder ([0043] teaches that the reminders are provided to the user as spoken speech via the communication unit). 
.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2012/0203573 to Mayer et al (hereinafter Mayer).
Regarding claim 26, depending on claim 16, Zhang does not specifically disclose that the portable medical data hub includes an optical code reader.
Mayer teaches that it was old and well known in the art of healthcare monitoring, before the effective filing date of the claimed invention, a monitoring system to include an optical code reader ([0022] discloses that the medication monitor includes a sensor for identifying medications; [0063] discloses that the sensor may be a barcode reader, i.e., an optical code reader). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare monitoring before the effective filing date of the claimed invention to modify the healthcare monitoring apparatus, i.e., the portable medical data hub, disclosed by Zhang to incorporate an optical code reader as taught by Mayer in order to identify information, e.g., medications of the patient, e.g., see Mayer [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 27, depending on claim 16, Zhang does not specifically disclose that the portable medical data hub includes an RFID tag reader ([0022] discloses that the medication monitor includes a sensor, e.g., an RFID tag reader, for identifying medications). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare monitoring before the effective filing date of the claimed invention to modify the healthcare monitoring apparatus, i.e., the portable medical data hub, disclosed by Zhang to incorporate an RFID tag reader as taught by Mayer in order to identify information, e.g., medications of the patient, e.g., see Mayer [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686